NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                        No. 09-2147


                           DAVID FAHEY; KRISTEN FAHEY,
                                              Appellants

                                             v.

                        HOLLYWOOD BICYCLE CENTER, INC.


                APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                              (D.C. Civil No. 08-cv-03573)
                      District Judge: Honorable Robert B. Kugler


                         Submitted Under Third Circuit LAR 34.1(a)
                                      June 30, 2010


               Before: SLOVITER, BARRY and HARDIMAN, Circuit Judges

                               (Opinion Filed: July 7, 2010)


                                         OPINION




BARRY, Circuit Judge

          The District Court granted defendant’s motion for summary judgment. We will

affirm.
                                             I.

       Because we write solely for the parties, we discuss only the facts relevant to our

analysis.

       On July 11, 2006, while riding a rented bicycle, David Fahey (“Fahey”) suffered a

concussion, multiple fractures, and multiple lacerations when his nephew, also riding a

rented bicycle, swerved in front of him, causing a collision. The bicycle ridden by

Fahey’s nephew swerved when its chain assembly disengaged. Both bicycles were rented

from Hollywood Bicycle Center, Inc. (“Hollywood Bicycle”).

       On September 6, 2006, Fahey and his wife (collectively “plaintiffs”) retained

counsel. Their counsel hired engineer David A. Mitchell, who examined the nephew’s

bicycle. In an April 2007 letter, Mitchell concluded that Hollywood Bicycle improperly

adjusted the rear wheel, causing the chain to separate from the bicycle.

       Although the parties began exploring settlement in April 2008, plaintiffs did not

file their complaint until July 15, 2008 – two years and four days after the accident.

According to a certification filed by plaintiffs’ counsel, on July 2, 2008 counsel registered

as a first-time user with the District Court’s Electronic Case Filing System (“ECF

System”) in order to file plaintiffs’ complaint, but was informed that the registration

process would take ten to fourteen days to complete. Plaintiffs’ complaint was thus filed

on July 15, 2008, the date that counsel received confirmation from the District Court that

his registration had been processed.



                                            -2-
       The District Court granted Hollywood Bicycle’s motion for summary judgment,

concluding that the complaint was barred by the governing two-year statute of limitations.

N.J. Stat. Ann. § 2A:14-2(a).

                                              II.

       The District Court had subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. The District Court’s grant

of summary judgment is subject to plenary review. Nationwide Mut. Ins. Co. v. CPB Int’l

Inc., 562 F.3d 591, 595 (3d Cir. 2009).

                                             III.

       A statute of limitations “generally accrues from the date of the negligent act or

omission.” Martinez v. Cooper Hosp.-Univ. Med. Ctr., 747 A.2d 266, 269 (N.J. 2000).

In certain circumstances, however, equitable principles will be applied “to achieve a just

end.” R.A.C. v. P.J.S., 927 A.2d 97, 106 (N.J. 2007). One such principle is the discovery

rule. Under that rule, “the limitations period does not commence until the injured party

actually discovers or should have discovered through reasonable diligence the fact

essential to the cause of action.” Id. The discovery rule centers on a plaintiff’s

knowledge of both injury and fault. See, e.g., Savage v. Old Bridge-Sayreville Med.

Group, P.A., 633 A.2d 514, 517 (N.J. 1993).

       “‘Fault’ in the context of the discovery rule is simply that it is possible – not

provable or even probable – that a third person’s conduct that caused the injury was itself



                                             -3-
unreasonable or lacking in due care. . . . [K]nowledge of fault denotes only facts

suggesting the possibility of wrongdoing.” Id. at 518. In other words, knowledge of fault

“requires only the awareness of facts that would alert a reasonable person exercising

ordinary diligence that a third party’s conduct may have caused or contributed to the

cause of the injury and that conduct itself might possibly have been unreasonable or

lacking in due care.” Id.

       Here, plaintiffs were aware that another’s conduct may have caused or contributed

to their injuries on July 11, 2006 – the date of the accident. Indeed, Fahey consulted a

lawyer soon thereafter, indicating that he was aware of the possibility that his injuries

were caused by another’s wrongdoing, rather than by happenstance or misfortune, and

that he could have then filed a complaint. Accordingly, the District Court appropriately

concluded that the discovery rule does not apply.

       In the alternative, plaintiffs argue that their action should not be barred because

they substantially complied with the statute of limitations. Assuming arguendo that the

substantial compliance doctrine applies – a point the parties dispute – plaintiffs

nevertheless fail to satisfy the doctrine’s requirements.

       To show substantial compliance with a statute of limitations, a plaintiff must

demonstrate: (1) a lack of prejudice to the defendant; (2) steps taken to comply with the

statute involved; (3) general compliance with the purpose of the statute; (4) reasonable




                                            -4-
notice of the claims; and (5) a reasonable explanation for the failure to strictly comply

with the statute. Negron v. Llarena, 716 A.2d 1158, 1163 (N.J. 1998).

       Plaintiffs fail to satisfy at least the second and fifth elements. Plaintiffs’ counsel

attempted to electronically file the complaint on July 2, 2008. However, counsel failed

until the last minute to attempt to register with the District Court’s ECF System, and

because the registration process takes ten to fourteen days to complete, counsel knew or

should have known that his registration would not be complete until after the statute of

limitations had expired. There is no evidence that, with this knowledge, counsel or

plaintiffs made any attempt to file the complaint in an alternate manner such that it would

have been timely.

                                              III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             -5-